Citation Nr: 0911265	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether service connection for the cause of the Veteran's 
death is warranted, including for enhanced burial benefits 
purposes. 

2.  Entitlement to non-service connected death pension 
benefits. 

3.  Entitlement to payment of dependency and indemnity 
compensation (DIC) as surviving spouse of the Veteran. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to July 1942, and had recognized guerrilla and 
Regular Philippine Army service from December 1944 to June 
1946.  He has also been determined by VA to have been a 
prisoner of war (POW) of the Japanese from April 12, 1942, to 
July 6, 1942.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision also denied payment of a service-connected 
burial benefit.

The issue of entitlement to DIC benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action is 
required.


FINDINGS OF FACT

1.  The Veteran died in June 2006.  A death certificate 
indicates the immediate cause of death was acute respiratory 
failure, the antecedent cause of death was hypoxic-ischemia 
encephalopathy, and the underlying cause of death was 
cardiogenic shock.  




2.  The Veteran was a POW from April 12, 1942, to July 6, 
1942, and suffered from hypertensive vascular disease and 
left ventricular hypertrophy to a disabling degree during his 
lifetime and up until his death.  

3.  The evidence raises a reasonable doubt that presumptively 
service-connected hypertensive vascular disease and left 
ventricular hypertrophy caused or substantially contributed 
to the cause of the Veteran's death.  

4.  The Veteran served in the Philippine Commonwealth Army 
from December 1941 to July 1942, and had recognized guerrilla 
and Regular Philippine Army service from December 1944 to 
June 1946.  He did not perform the requisite service to 
qualify for VA death pension benefits for a surviving spouse.



CONCLUSIONS OF LAW

1.  Affording the benefit of the doubt, disability entitled 
to presumptive service connection based on POW status caused 
or contributed substantially or materially to the cause of 
the Veteran's death, and service connection for the cause of 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).

2.  The Veteran's service did not confer eligibility for VA 
death pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 
1521, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.40, 3.203 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA notice is not required with respect to every issue 
raised by a claimant.  VCAA notice was afforded the appellant 
in July 2006 addressing the issues herein adjudicated.  The 
Board herein grants service connection for the cause of the 
Veteran's death, and hence to that extent the benefit grant 
is complete, and there is no possibility that additional VCAA 
notice and development assistance could further that claim.  
The associated issue of the appellant's eligibility to 
receive DIC benefits as surviving spouse is the subject of 
Remand, below.  The issue of entitlement to non-service 
connected death pension benefits is herein denied as a matter 
of law, because there is no basis in the record for any 
factual dispute as to the Veteran's military service, and the 
law is clear as to the non-eligibility for non-service 
connected death pension based on that service, as discussed 
infra.  38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203.  Hence, 
because that claim must be denied as a matter of law, there 
is no basis for notice or development assistance furthering 
that claim.  

II.  Service Connection for Cause of Death

The Board herein addresses the issue of entitlement to 
service connection for the cause of death, including for 
purposes of enhanced entitlement to burial benefits.  See 38 
C.F.R. § 3.1600(a); 3.1601(a)(1) (2008).  The Board does not 
herein recognize the appellant's standing as the spouse of 
the Veteran for purposes of entitlement to DIC benefits.  The 
spousal status issue is the subject of Remand, below.  

DIC may be paid to the surviving spouse of a veteran who has 
died, who was discharged under conditions other than 
dishonorable from a period of active service, and died of a 
service-connected disability.  38 U.S.C.A. § 1310.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service-
connected disability to constitute a contributory cause, it 
must have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2008).

The Veteran's death certificate informs that he died in June 
2006.  The death certificate shows that the immediate cause 
of death was acute respiratory failure, the antecedent cause 
was hypoxic-ischemia encephalopathy, and the underlying cause 
of death was cardiogenic shock.

During his lifetime and at the time of his death the Veteran 
was service-connected for post-operative residuals of shell 
fragment wound to the left foot with retained foreign body, 
rated 20 percent disabling at the time of death; and for 
post-operative residuals of shell fragment wound to the right 
leg with retained foreign body, rated 10 percent disabling at 
the time of death.  These disabilities are not shown by the 
record to have caused or substantially contributed to the 
cause of death.  

As noted in the Introduction, above, the Veteran served in 
the Philippine Commonwealth Army from December 1941 to July 
1942, and had recognized guerrilla and Regular Philippine 
Army service from December 1944 to June 1946.  He has also 
been determined by VA to have been a prisoner of war (POW) 
from April 12, 1942, to July 6, 1942.  

Based on his POW status, the Veteran may be presumptively 
service-connected for certain conditions, by statute and 
regulation, if manifested to a degree of 10 percent disabling 
at any time subsequent to service.  Pertinently, these POW-
presumptive diseases include "[a]therosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia)."  38 C.F.R. § 3.309(c).  These provisions arose 
from legislative amendments enacted in Public Law No. 109-
233, § 401 (June 15, 2006).

Within records obtained, the medical examination addressing 
cardiovascular disorders most proximate to the Veteran's 
death is the October 1995 VA general POW examination.  Blood 
pressure at the examination was 170/80 sitting, 170/80 
recumbent, and 164/72 standing.  The examiner noted that the 
Veteran's blood pressure was treated with Norvasc.  The 
Veteran also reported chest pains at times, though he denied 
shortness of breath.  There were no other notable adverse 
circulatory findings at that time, and there was no history 
of intermittent claudication or thrombosis.  However, an EKG 
showed left ventricular hypertrophy, without significant 
change from EKG testing in July 1995.  The examiner 
diagnosed, pertinently, left ventricular hypertrophy and 
hypertension, treated. 

For hypertensive vascular disease, where systolic pressure is 
primarily 160 mm Hg or more, or where the condition requires 
continuous medication to control, a 10 percent disability 
rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Thus, the Veteran had disabling hypertensive vascular disease 
in October 1995, and there is no indication or cause in the 
record indicating that this condition improved from that time 
until the time of his death.  Affording the benefit of the 
doubt in this case, the Board concludes, based on cardiogenic 
shock being the underlying cause of death, that the Veteran's 
hypertensive vascular disease with left ventricular 
hypertrophy, which may be presumptively service connected 
under the 2006 statutory amendment based on his POW status, 
caused or substantially contributed to the cause of death.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.307, 3.309, 3.312.  
Accordingly, service connection for the cause of the 
Veteran's death is warranted.  38 C.F.R. § 3.312(a).  

III.  Non-Service-Connected Death Pension

The appellant asserts that she should be awarded non-service- 
connected death pension benefits based on the Veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 152(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service. 38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. §§ 
3.1, 3.6.

For this purpose, the term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 
"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full time duty 
in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed 
Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits. All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included. 
See 38 C.F.R. § 3.40(c).  Service as a guerrilla by a member 
of the Philippine Scouts or the Armed Forces of the United 
States is considered as service in his or her regular status.  
See 38 C.F.R. § 3.40(a).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service:  (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army.  This excludes civilians.  
A certification of Anti-Japanese Activity will not be 
accepted as establishing guerrilla service.  38 C.F.R. § 3 
.40(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2008).  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F.3d at 749.

The record contains service department documents which 
reflect that the Veteran served honorably in the Philippine 
Commonwealth Army from December 1941 to July 1942, and with 
the recognized guerrillas and the Regular Philippine Army 
from December 1944 to June 1946.  These records also reflect 
that he was a POW from April 12, 1942, to July 6, 1942.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that there can be no eligibility by a 
surviving spouse for the requested non-service connected 
death pension benefit; while the Veteran's service, as 
described above, may be sufficient for certain VA Purposes 
such as compensation, it is not the type of service that can 
qualify a claimant for other VA benefits, such as a 
nonservice- connected death pension in this case.  As the 
Veteran's recognized service does not confer eligibility for 
non-service-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.


ORDER

Service connection for the cause of the Veteran's death is 
established, including for purposes of enhanced burial 
benefits.  

Entitlement to non-service connected death pension benefits 
is denied.  


REMAND

The above grant of service connection for the cause of the 
Veteran's death entitles a surviving spouse of the Veteran to 
receive DIC benefits.

The appellant herein asserts that she is the surviving spouse 
of the Veteran.  The evidentiary record, however, gives rise 
to questions of whether the appellant is in fact the 
surviving spouse of the Veteran, and accordingly whether she 
is entitled to DIC benefits as the surviving spouse.  There 
are three principal bases for questioning whether the 
appellant is entitled to VA DIC benefits as the surviving 
spouse of the Veteran:  (1) whether she is in fact the 
surviving spouse of the Veteran; and if she is in fact that 
person, (2) whether she was not at fault in her marital 
separation from the Veteran, and (3) whether she has remained 
single and has not remarried or held herself out as 
remarried.  These entitlement issues and applicable laws are 
discussed infra.  

Looking to the first question, the Board notes that documents 
within the claims file present distinctly different spellings 
when comparing the first name of the Veteran's spouse - as 
shown upon filings of the Veteran during his lifetime and 
upon a 1949 Marriage Contract and a 1983 municipal Register 
of Marriage document - with the name of the appellant.  It is 
unclear to the Board whether these differences suggest a 
distinctly different name, and hence potentially a different 
person, or whether they constitute merely variations of the 
same name or variances in translation of the same name.  

The appellant submitted an affidavit signed in 1992 by two 
persons who averred knowledge of the birth of the appellant 
and knowledge that the two spellings were one and the same 
person.  The two affiants are noted in the affidavit to be 75 
and 78 years of age in 1992, and hence could have personal 
knowledge of the birth of the appellant in 1927 and her 
identity.  In that 1992 affidavit, it is explained that the 
Municipal Civil Registrar of Matividad, Pangasinan, of the 
Republic of Manila, listed the name (the same as spelled by 
the appellant in her claim for DIC benefits), but that this 
spelling had been a typographical error on the birth 
certificate, and the appellant had used the correct spelling 
of her name since birth.  This could explain a discrepancy 
between the spelling including in filings by the Veteran and 
his spouse during the Veteran's lifetime, and the spelling as 
used by the appellant in her claim, but it does not explain 
how the "correct" spelling, not reflected on the birth 
certificate, was used on the 1949 Marriage Contract or in the 
Municipal Register of Marriage, as shown in the 1983 
document.  Nor does it explain why the appellant, as the 
Veteran's spouse, chose to call attention to this discrepancy 
by the 1992 affidavit or why she chose to use the 
"incorrect" or "typographical error" spelling as reflected 
on her birth certificate when filing for DIC benefits.  An 
official birth certificate for the appellant is also not 
contained in the claims file.  

While the Board recognizes that difficulties may arise from 
administrative errors, there are other items of evidence 
within the record which cause the Board to believe the 
question of the appellant's identity has yet to be fully 
resolved.  

Specifically, an August 1990 document signed by the Veteran, 
a Statement in Support of Claim, VA Form 21-4138, indicates 
that the Veteran is not receiving additional benefits for a 
spouse, but does so by circling - simultaneously in the same 
circle - "N" to indicate that that the Veteran was not then 
receiving the additional benefits, and "deceased," 
potentially to indicate that the Veteran's wife was then 
deceased.  

The question of the appellant's identity, and dependent 
status as surviving spouse, are not clarified by subsequent 
documents within the claims file.  A letter dated and 
received in August 1995, signed by the name of the appellant, 
provides an address in Michigan, and asserts that she is a 
dependent spouse of the Veteran.  A November 1994 submission 
by the Veteran (the most recent submission by the Veteran 
providing a current address) lists an address in the same 
city in Michigan as that provided by the person in the August 
1995 letter, but at a different address in that city.  Upon a 
VA mental disorders examination for compensation purposes in 
October 1995 (wherein no mental disorder or mental impairment 
was found) the Veteran asserted that he had come to the 
United States in 1993, that he was subsequently naturalized, 
and that he currently lived with his son.  No current or 
former spouse is noted in that examination report.  

The remaining questions pertaining to the appellant's 
qualification for DIC, if she is determined to be the 
Veteran's widow, also must be addressed upon remand.  As 
noted supra, these are questions of fault in the marital 
separation and whether the appellant remained available for 
reconciliation.  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  The 
pertinent regulation regarding surviving spouses further 
provides that, "[e]xcept as provided in § 3.52, 'surviving 
spouse' means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and: (1) who lived with the veteran continuously from the 
date of the marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse; and (2) [e]xcept as provided in § 3.55, has not 
remarried or has not since the death of the veteran . . . 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person."  38 C.F.R. § 3.50(b).

38 C.F.R. § 3.55 provides that, in general, entitlement to VA 
benefits as a surviving spouse terminates with the remarriage 
of the surviving spouse, and cannot be reinstated until the 
subsequent marriage has ended, such as by death, divorce, or 
annulment.  38 C.F.R. § 3.55 (2008).  

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.  Furthermore, 
the statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

However, the United States Court of Appeals for Veterans 
Claims in Gregory v. Brown, 5 Vet. App. 108, 112 (1993), held 
as follows:

The language of 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) does not indicate that the 
without-fault requirement is a continuing one.  
Rather, under this language, fault or the absence 
of fault is to be determined based on an analysis 
of conduct at the time of the separation.  
Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case 
with respect to the question of fault at the time 
of separation, but the mere acts of seeking 
divorce and failing to reconcile are not in and 
of themselves relevant to such question, and, 
standing alone, do not constitute evidence of 
fault at the time of separation.  Certainly, if a 
spouse has been physically and emotionally abused 
and separates from the abuser, the abused 
spouse's acts of initiating a divorce and 
refusing to reconcile would not be competent 
evidence to demonstrate fault on the part of the 
abused spouse at the time of the separation.

Additionally, the Court in Alpough v. Nicholson, 490 F.3d 
1352 (2007), held that under a proper interpretation of 38 
U.S.C. § 101, a spouse can qualify as a surviving spouse if a 
separation was procured by the Veteran even if there was no 
misconduct by the Veteran, and under a proper interpretation 
of 38 C.F.R. § 3.53(b), a separation by mutual agreement, 
without an intent to desert, does not break the continuity of 
cohabitation.

In her claim for DIC benefits received in June 2006, the 
appellant asserted that she and the Veteran were physically 
separated, but that they were still married until the date of 
the Veteran's death in June 2006.  Under 38 C.F.R. § 3.53, 
the statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  However, in this case there is no 
statement as to fault within the record, but only a bare 
acknowledgement by the appellant of her separated status.  
Thus questions to be addressed upon remand, following 
verification of identity of the appellant, must include the 
circumstances of their separation.  

Also on remand, the RO should also take the opportunity to 
ensure that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the Court, 
have been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide any additional 
notice as required by the VCAA.

2.  The RO should make appropriate efforts 
to verify that the appellant is in fact 
the widow of the deceased Veteran.  These 
efforts should include, to the extent 
necessary (but need not be limited to) the 
following:  

a.  Obtain an official birth 
certificate of the appellant from 
the appellant.  (It was asserted 
on the 1992 affidavit, discussed 
supra, that this birth certificate 
erroneously spelled her name as 
she has spelled it in her claim 
for DIC.)

b.  Ask the appellant to provide 
any other official non-VA records 
she may have, other than the 
affidavit provided dated in 
January 1992, documenting that 
she, as the person whose name is 
currently spelled as she has 
spelled it in her DIC claim, is 
the widow of the deceased Veteran.  

c.  Contact governmental official 
death record repositories for 
places where the Veteran has been 
known to reside since 1980, to 
ascertain whether the Veteran's 
spouse, as identified on their 
marriage certificate, is deceased.  
If the Veteran's spouse is not 
discovered by this means to be 
deceased, contacts should be made 
to children or other known 
relatives of the Veteran and his 
spouse, to ascertain whether the 
Veteran's spouse is deceased, and 
if not what were the circumstances 
of their marital separation, and 
her relationships (if any) and 
whereabouts since that separation, 
if known.  

d.  With the appellant's 
assistance, the RO should also 
obtain the names and birth 
registrations of the two children 
not named or accounted for in the 
record, out of the five children 
of the Veteran and his spouse.  
(The existence of the two unnamed 
children are indicated on the 
birth registrations for two of 
their other children, born in 
October 1960 and January 1971).  

e.  All relevant information or 
evidence obtained in connection 
with the investigation should be 
associated with the claims file.

3.  If the appellant is verified as the 
legal widow of the Veteran, or if her 
spousal status is not disproved, the 
appellant should then be asked to provide 
her own statement as to the approximate 
date and circumstances of her marital 
separation from the Veteran, the reasons 
for the separation, who initiated the 
separation or whether it was by mutual 
consent, and her circumstances of 
residence, cohabitation, marriage, or 
relationships since that time.  She should 
be asked to provide any evidence she may 
have to verify these statements.  If she 
does not satisfactorily answer whether or 
not the separation occurred without her 
fault, then the RO should make appropriate 
efforts to establish the circumstances of 
their separation, including, if feasible, 
contacting family members and 
acquaintances (to the extent not already 
accomplished by instruction 2, above).  

4.  If the appellant is verified as the 
widow of the Veteran, and if their 
separation occurred without fault on her 
part, then to the extent necessitated by 
absence of verification of continued 
single status following the appellant's 
separation from the Veteran, the RO should 
investigate the appellant's current and 
past marital status, including whether she 
is holding herself out as married to 
another individual.  It should determined 
whether the appellant is currently married 
or whether she was married to a person 
other than the Veteran at any time prior 
to or subsequent to his death in June 
2006.  The investigation should include, 
to the extent necessary (but need not be 
limited to) the following:

a.  Make inquiries directed to 
jurisdictions in which the 
appellant lived, including Canton, 
Michigan, for records of any 
current or past marriage of the 
appellant.  If no such evidence is 
identified, that fact should be 
noted.  If such evidence is 
identified, a true copy of any 
original/certified marriage 
certificate should be procured 
directly from the custodian, along 
with a true copy of the associated 
marriage license, and any related 
documents such as of annulment or 
divorce.  

b.  Obtain copies of any 
naturalization or citizenship 
documents of the Veteran and the 
appellant which may indicate 
marital status.  

c.  Ascertain from the appellant 
whether she and the Veteran filed 
income tax returns as married or 
single individuals, and over which 
years, and if so, to whom they 
reported to be married; and the 
identity of any children claimed 
as dependents.

d.  All relevant information or 
evidence obtained in connection 
with the investigation should be 
associated with the claims file.

5.  Thereafter, the RO should readjudicate 
the claim for DIC benefits.  If the 
benefit sought remains denied, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case (SSOC) (to include potentially 
applicable laws and regulations governing 
the appellant's claim; in particular, 
38 C.F.R. §§ 3.1(j), 3.50, 3.52-3.55 
(2008)). The appellant and her 
representative should then be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


